 



Exhibit 10.9
July 25, 2007
Michael McAndrew
Black Box Corporation of Pennsylvania
Norstan, Inc.
1000 Park Drive
Lawrence, PA 15055

     
Re:
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 24, 2005, as
amended by First Amendment to the Second Amended and Restated Credit Agreement
dated as of February 17, 2005 and Second Amendment to the Second Amended and
Restated Credit Agreement dated as of March 28, 2006, as the same may be or have
been further amended from time to time (the “Credit Agreement”) entered into by
and among BLACK BOX CORPORATION OF PENNSYLVANIA, a Delaware corporation
(“BBCPA”), and NORSTAN, INC., a Minnesota corporation (“Norstan” – BBCPA and
Norstan are sometimes individually referred to therein as a “Borrower” and
collectively as the “Borrowers”), BLACK BOX CORPORATION, a Delaware corporation
(the “Parent”), the guarantors parties thereto from time to time (together with
the Parent, the “Guarantors”), the Lenders parties thereto from time to time and
CITIZENS BANK OF PENNSYLVANIA, a banking association organized and existing
under the laws of the Commonwealth of Pennsylvania, as administrative agent for
the Lenders parties thereunder (in such capacity, together with the successors
in such capacity, the “Agent”)

Dear Mr. McAndrew:
     Reference is made to the Credit Agreement. Terms in this letter agreement
that are not defined in this letter agreement shall have the meanings given to
those terms in the Credit Agreement, unless the circumstances clearly require
otherwise.
     You have advised that the Borrowers may not deliver the audited
consolidated statements of income, cash flows and changes in stockholders’
equity of the Parent and its consolidated Subsidiaries for the fiscal year of
the Parent and its consolidated Subsidiaries ended March 31, 2007 and the
associated Compliance Certificate within 120 days of the end of such fiscal
year, as required by Sections 6.01(a), 6.01(c) and 6.01(d) of the Credit
Agreement. In addition, you have advised that the Parent has not filed its
Annual Report on Form 10-K for its fiscal year ended March 31, 2007 (the “Form
10-K”) with the Securities and Exchange Commission on a timely basis, as is
required under Section 6.07(a) of the Credit Agreement. Accordingly, the
Borrowers have advised the Lenders that Potential Defaults and Events of Default
may have occurred and may occur, as described above, with regard to
Section 6.01(a), (c) and (d) and Section 6.07(a) of the Credit Agreement
(collectively, the “Specified Defaults”). The Specified Defaults are among the
subjects of a letter agreement dated June 11, 2007.
     The Borrowers have requested the Lenders to waive the Specified Defaults
until the earlier to occur of (i) the first date on which the Borrowers shall
have filed the Form 10-K with the Securities and Exchange Commission and shall
have delivered to the Lenders such annual financial statements and related
documentation and (ii) August 31, 2007. Subject to the terms

 



--------------------------------------------------------------------------------



 



and conditions of this letter agreement, the Required Lenders agree that the
Specified Defaults are hereby waived until, and only until, the earlier to occur
of (i) the first date on which the Borrowers shall have filed the Form 10-K with
the Securities and Exchange Commission and shall have delivered to the Lenders
such annual financial statements and related documentation and (ii) August 31,
2007 (the period ending on such earlier date being herein referred to as the
“Waiver Period”.)
     The Borrowers represent and warrant that: (i) subject to the third sentence
of this paragraph, all of the representations and warranties contained in the
Credit Agreement, the Notes and the other Loan Documents are true and correct,
as if made on the date hereof, (ii) after giving effect to the terms of this
letter agreement, no Event of Default or Potential Default exists on and as of
the date hereof and the Borrowers are in compliance with all of the terms of the
Credit Agreement, the Notes and the other Loan Documents, and (iii) the
Borrowers are authorized to execute and deliver this letter agreement. The
Lenders have been advised by the Parent that, as a result of the Parent’s
ongoing review of its stock option practices, the Parent is restating its
historical financial statements to record additional non-cash compensation
expense related to stock option grants and to make other related adjustments.
Accordingly, the Lenders have been advised by the Parent that the financial
statements, certificates, documents and other information previously delivered
to the Lenders were not accurate and complete in all material respects with
respect to these potential adjustments. The Lenders and the Agent specifically
reserve all rights they may have with respect to such matters, including without
limitation rights under Article V of the Credit Agreement notwithstanding the
fact that Revolving Credit Loans have been made subsequent to February 28, 2007
and subsequent to June 11, 2007 and may continue to be made after the date of
this letter agreement; provided, however, that during the Designated Period (as
defined below), the Lenders and the Agent will not utilize such inaccuracy or
incompleteness to declare an Event of Default. As used herein, the term
“Designated Period” means the period ending on the earlier to occur of (i) the
end of the Waiver Period and (ii) the date on which the Lenders become aware of
information with respect to such matters which information is, in the judgment
of the Agent or the Required Lenders, when viewed together with the information
provided to the Lenders by the Parent on or before July 24, 2007, materially
more adverse to the Parent than the information provided to the Lenders by the
Parent on or before July 24, 2007.
     Except as specifically waived hereby for the Waiver Period (or, in the case
of the inaccuracy and incompleteness referred to in the immediately preceding
paragraph, the Designated Period), each of the Credit Agreement and the Loan
Documents shall remain in full force and effect and the Borrowers ratify and
affirm each of the Credit Agreement and the Loan Documents in its respective
entirety. The waiver set forth in this letter agreement shall apply only to the
Specified Defaults (or, in the case of declaration of an Event of Default
arising out of the inaccuracy or incompleteness referred to in the immediately
preceding paragraph, only to such inaccuracy or incompleteness) and only for the
Waiver Period or the Designated Period, as the case may be, and no other,
further or broader waiver shall be implied. Neither the execution and delivery
of this waiver and of the prior letter agreements dated February 28, 2007,
May 28, 2007, and June 11, 2007, respectively, nor the making of Revolving Loans
prior to or after the date hereof notwithstanding the matters referred to in the
immediately preceding paragraph shall be construed to establish a course of
conduct or imply that any other, future or further waivers shall be considered,
provided or agreed to.
     Nothing contained in this letter agreement shall be construed to impair any
rights or remedies of the Agent or the Lenders or their successors and assigns
under the Credit Agreement or any of the other Loan Documents or to affect or
impair any rights or powers that the Agent or the Lenders may have under the
Credit Agreement or the other Loan Documents, whether for the recovery of the
indebtedness of the Borrowers to the Lenders in case of non-fulfillment of the
terms, provisions and covenants contained in this letter agreement or the terms,
rights, powers and covenants of the Credit Agreement and the other Loan
Documents not specifically waived

- 2 -



--------------------------------------------------------------------------------



 



by this letter agreement for the Waiver Period or the Designated Period, as the
case may be. All rights, powers and remedies of the Agent and the Lenders under
any other agreement now or at any time hereafter in force between the Agent, the
Lenders and the Borrowers shall be cumulative and not alternative and shall be
in addition to all rights, powers and remedies given to the Agent and the
Lenders by law.
     If the foregoing accurately sets forth our understanding with respect to
the matters contained herein, please accept this letter agreement by signing
where indicated below. This letter agreement shall not be enforceable against
the Lenders and shall not act as a waiver of any of the terms of the Credit
Agreement until such time as it has been accepted by the Borrowers, the
Guarantors and the Required Lenders.

            Very truly yours,
 
CITIZENS BANK OF PENNSYLVANIA
      By:   /s/ Debra L. McAllonis       Title: Senior Vice President           
 

SIGNATURES CONTINUED ON THE NEXT PAGE

- 3 -



--------------------------------------------------------------------------------



 



          Agreed to and accepted
on the date first above written    
 
        Borrowers:    
 
        BLACK BOX CORPORATION OF PENNSYLVANIA
     
By:
  /s/ Michael McAndrew
 
    Title: Vice President, Secretary & Treasurer    
 
        NORSTAN, INC.    
 
       
By:
Title:
  /s/ Michael McAndrew
 
Vice President, CFO, Secretary & Treasurer    
 
        GUARANTORS:    
 
        BLACK BOX CORPORATION and each of the DOMESTIC SUBSIDIARIES which are
Guarantors    
 
       
By:
Title:
  /s/ Michael McAndrew
 
Secretary    

SIGNATURES CONTINUED ON THE NEXT PAGE

- 4 -



--------------------------------------------------------------------------------



 



          Agreed to and accepted as of the date first above written    
 
        LENDERS:    
 
        WACHOVIA BANK, NATIONAL ASSOCIATION    
 
       
By:
  /s/ Patrick J. Kaufmann
 
    Printed name: Patrick J. Kaufmann
Title: Senior Vice President    
 
        BANK OF AMERICA, N.A., successor by merger to
Fleet National Bank    
 
       
By:
  /s/ Kenneth A. Wood    
 
        Printed name: Kenneth A. Wood
Title: Senior Vice President    
 
        NATIONAL CITY BANK OF PENNSYLVANIA    
 
       
By:
  /s/ Brian V. Ciaverella    
 
        Printed name: Brian V. Ciaverella
Title: Senior Vice President    
 
        US BANK    
 
       
By:
  /s/ David J. Dannemiller    
 
        Printed name: David J. Dannemiller
Title: Vice President    
 
        KEYBANK NATIONAL ASSOCIATION    
 
       
By:
  /s/ David A. Wild    
 
        Printed name: David A. Wild
Title: Vice President    

SIGNATURES CONTINUED ON THE NEXT PAGE

- 5 -



--------------------------------------------------------------------------------



 



          MELLON BANK, N.A.    
 
       
By:
  /s/ Daniel J. Lenckos
 
    Printed name: Daniel J. Lenckos
Title: First Vice President    
 
        FIFTH THIRD BANK    
 
       
By:
  /s/ Jim Janovsky    
 
        Printed name: Jim Janovsky
Title: Vice President    
 
        COMERICA BANK    
 
       
By:
  /s/ Erica M. Krzeminski    
 
        Printed name: Erica M. Krzeminski
Title: Assistant Vice President    
 
        PEOPLE’S UNITED BANK    
 
       
By:
  /s/ George F. Paik    
 
        Printed name: George F. Paik
Title: Vice President    
 
        PNC BANK, NATIONAL ASSOCIATION    
 
       
By:
  /s/ Thomas A. Majeski    
 
        Printed name: Thomas A. Majeski
Title: Vice President    

- 6 -